Citation Nr: 1140951	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  06-34 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from May 1943 to May 1946.  He died in April 2005.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for the cause of the Veteran's death.

In September 2009, the Board remanded the case the Appeals Management Center (AMC) to provide the appellant additional notice and develop additional evidence.  In 2011, the Board requested and obtained a VA medical opinion.  The Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Cardiovascular disease was not shown in service or for many years thereafter, and the most probative evidence indicates that the Veteran's service-connected frostbite of both feet and below the knee amputation of the left lower extremity did not cause or contribute substantially or materially to causing his death from coronary artery disease.



CONCLUSION OF LAW

The requirements for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for dependency and indemnity compensation (DIC) (compensation for survivors of veterans with a service-connected cause of death), 

the Court has explained that notice under 38 U.S.C.A. § 5103(a) must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the appellant VCAA notice in an August 2005 letter.  In September 2009, the Board remanded the case to the RO for additional action, including an amended VCAA notice.  The RO provided corrective VCAA notice in a February 2010 letter.  The 2005 and 2010 letters, together, provided the appellant notice regarding what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the claimant and what information and evidence will be obtained by VA.  The 2010 letter advised the appellant of the disabilities for which the Veteran had established service connection, and advised the appellant how VA determines disability ratings and effective dates.  The claim was last adjudicated in January 2011.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service treatment records, post-service treatment records, and a VA medical opinion.  The Board notes that actions requested in the 2009 remand have been undertaken.  Corrective VCAA notice was provided, and a VA medical opinion was obtained.  The appellant was given the opportunity to submit, or have VA obtain, additional private medical treatment records.  Accordingly, the Board finds that the remand directives have been substantially complied with, and that a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The record reflects that the appellant was notified and aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The appellant actively participated in the claims process by submitting evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of the claim on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Cause of Death

The appellant contends that the Veteran's service-connected residuals of frostbite of both feet caused or contributed to causing his death.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, where a veteran served continuously for ninety (90) days or more during a period of war and cardiovascular diseases, cancer, and endocrinopathies become manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

To establish service connection for the cause of a veteran's death, evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, there must have been a causal connection.  38 C.F.R. § 3.312 (2011).

The Veteran's service treatment records show no treatment for or diagnosis of any cardiovascular disorder, cancer, or endocrine disorder.  On his separation examination, his cardiovascular, endocrine, and psychiatric evaluations were normal.  His blood pressure was 140/60 and his urinalysis was negative for sugar.  

Medical records from the 1990s reflect the Veteran's report of a history of frostbite injury of the feet.  In 1993, the Veteran was found to have circulation problems, described as severe occlusive arterial disease, in both lower extremities.  He received treatment in 1993 for a non-healing ulcer on his left foot, and ultimately underwent a left below the knee amputation in December 1993.  In 1994, the Veteran filed a claim for service connection for frostbite of the feet.  He reported that he was treated for frostbite during service in England in early 1945.  The RO granted service connection for residuals of frostbite of the right and left foot, including the status post left below the knee amputation, effective in 1994.  The RO subsequently granted, effective in 1998, a total disability rating based on individual unemployability.

Medical records of the Veteran dated April through August 2004 reveal treating clinicians stating that the Veteran had very severe coronary artery disease.  He underwent surgeries, including stenting of coronary arteries, in April, June, and August 2004.  On different occasions in August 2004, a treating physician described the Veteran's prognosis as very guarded and as critical.  The Veteran died in April 2005.  He died at home, and no autopsy was performed.  On the death certificate, the certifying physician entered end stage coronary artery disease as the only cause of death, with no other conditions listed as contributing to death.

In statements submitted in July 2006 and October 2006, the appellant asserted that the Veteran's cold weather injury residuals and left lower extremity amputation contributed in large part to his heart condition and the cause of his death.

In September 2006, private physician K. S., M.D., wrote that he treated the Veteran from 1992 to 2005.  Dr. S. reported that the Veteran's medical conditions during that period included left below the knee amputation, coronary artery disease, Waldenstrom macroglobulinemia, colon cancer, diabetes mellitus, hypertension, moderate aortic stenosis, chronic anemia, left subclavian thrombosis, anticoagulation secondary to Mediport in the past, congestive heart failure, and severe depression.  Dr. S. expressed the opinion that the Veteran's amputation was more likely related to the frostbite injury than to the diabetes.  Dr. S. opined that "it is possible, as likely as not, that [the Veteran's] medical conditions at the time of his death had its early onset while on active duty in the military service."

In 2010, the appellant submitted internet articles in support of her claim.  The articles addressed cold injury, frostbite, peripheral vascular disease, and peripheral artery disease.  In one article, it was noted that persons with peripheral artery disease have a higher risk of death from heart attack.

In June 2011, the Board requested that a VA cardiologist review of the claims file and provide an opinion as to the likelihood that the Veteran's cardiovascular disease began during his service, that his frostbite and amputation caused or aggravated his cardiovascular disease, and that his frostbite and amputation contributed substantially to causing his death.  In July 2011, a VA cardiologist reported having reviewed the claims file.  The cardiologist described in detail the course of the Veteran's medical disorders.  The cardiologist discussed the opinion of Dr. S., noting that Dr. S. offered no evidence to support his opinion, and did not acknowledge the contributions of the usual risk factors for coronary artery disease.  The cardiologist discussed medical literature, and concluded that the literature does not show that exposure to cold is an independent factor related to the development of coronary artery disease.  The cardiologist expressed the opinion that the Veteran's coronary artery disease resulted from his age and from long-standing hypertension, diabetes, and hyperlipidemia.  He opined that the Veteran's coronary artery disease did not result from his cold exposure in the 1940s or from his frostbite.  The cardiologist opined that the Veteran's coronary artery disease is not likely at all to have arisen in service or to have been caused by service.  The cardiologist stated that it is not at all likely that any of the Veteran's service-connected disabilities caused or aggravated the cardiovascular disease that caused the Veteran's death.  The cardiologist opined that it is much less likely than not, i.e., a less than 10 percent probability, that any of the Veteran's service-connected disabilities contributed substantially or materially to causing the Veteran's death.

The cardiologist reviewed the Veteran's claims file and provided a detailed and thoroughly explained opinion.  The thoroughness of that opinion and his training in cardiology give the cardiologist's opinion greater persuasive weight than Dr. S.'s opinion which provided no rationale for the conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

Moreover, to the extent the appellant believes that the Veteran's service connected frostbite residuals and amputation caused or contributed to his death from coronary artery disease, there is no indication that she has specialized training in determining the etiology of cardiovascular disorders.  Indeed such conditions have multiple possible etiologies and require medical expertise to determine such etiology.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the appellant's contention as to the relationship between the Veteran's service connected frostbite residuals and his death from coronary artery disease is not competent medical evidence.  The Board finds the opinion from the VA cardiologist is entitled to significantly more weight than the appellant's opinion.  

Similarly, although the appellant submitted internet articles to support her contention that the Veteran's frostbite injury caused or contributed to his death from coronary artery disease, such articles are general in nature and do not relate the Veteran's death to his frostbite residuals.  Again, the opinion of the VA examiner is entitled to greater probative weight than a general medical treatise that is not based on the specific facts of this Veteran's case.  

For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


